Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered November 20, 1995, convicting defendant, after a jury trial, of burglary in the first degree and robbery in the second degree (two counts), and sentencing him to concurrent terms of 8 to 16 years, unanimously affirmed.
Defendant was not deprived of his right to effective assistance of counsel when the court denied his application to have his attorney’s Mandarin-speaking assistant sit at the counsel table for the purpose of acting as an interpreter. Defendant was afforded unrestricted access to the official court interpreter and has made no showing of any need for a second interpreter (see, People v Colon, 213 AD2d 490, lv denied 86 NY2d 733; People v Rodriguez, 165 AD2d 699, lv denied 76 NY2d 1024; People v Marrero, 156 AD2d 141, lv denied 75 NY2d 921). Contrary to defendant’s argument, attorney-client communications translated by an official court interpreter acting at the court’s direction carry a reasonable expectation of confidentiality and are thus privileged (cf., People v Osorio, 75 NY2d 80, 84). Concur — Tom, J. P., Ellerin, Rubin, Saxe and Buckley, JJ.